DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or none-obviousness.
Claim(s) 1-6, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Derbis (10,150,419) as applied to claim above, and further in view of Leitner et al. (2017/0355315).
 	Derbis et al. in figures 1-4, disclose a moveable link for an active exterior component on a vehicle comprising a fixed link (34) connected to a vehicle body, a base ink (30) connected to a vehicle exterior component, an outer link (32) pivotally connected between the base link and the fixed link. Derbis et al. also disclose at least two connections between the outer link and the base link, including a pin (46) fixedly connected to the base link. The pin extends through a bore (50), a first seal (56), a first bushing (52), a second bushing (54) and a second seal (58) of the outer link. The bore includes an aperture that the pin extends through at a first end of the bore and an
aperture that the pin extends through at a second end of the bore. The first seal is located between the aperture at the first end and the first bushing and the second seal is located between the aperture at the second end and the second bushing that the pin extends through. Derbis et al. also disclose at least two connections between the outer link and the fixed link, including a pin (46) fixedly connected to the fixed link. The pin extends through a bore, a first seat, a first bushing, a second bushing and a second seal of the outer link (the same references number as above). The bore includes an aperture (see figures 3-4) that the pin extends through at a first end of the bore and an aperture that the pin extends through at a second end of the bore. The first seal is located between the aperture al the first end and the first bushing and the second seal is located between the aperture at the second end and the second bushing that the pin extends through. Derbis fail to show a pin, which is a single pin.
 	Leitner et al. in figures 1-6, disclose a retractable vehicle step comprising a fixed link (24), a base (34), ab outer link (32), at least two connections (see figure 6) between the outer link including a single pin (68) connected to the base. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derbis by further comprising the single pin disclosed by Leitner et al. in order to reduce the number of part.
 	Regarding claim 2, Derbis el al. in figures 3-4, in combination with Leitner et al. (having a single pin that can be replaced the pin of Derbis et al.), disclose an inner link (36) pivotally connected between the base link and the fixed link. Derbis et al. also disclose at least two connections between the inner link and the base link, including a pin (44) fixed connected to the base link. The pin extends through a bore (50), a first seal (58), a first bushing (54), a second bushing 2) and a second seal (56) of the inner link. The bore includes an aperture that the pin extends through al a first end of the bore and an aperture that the pin extends through at a second end of the bore. The first seal is located between the aperture al the first end and the first bushing and the second seal is located between the aperture at the second end and the second bushing that the pin extends through; at least two connections between the inner link and the fixed link, including a pin fixedly connected to the fixed link. The pin extends through a bore, a first seat, a first bushing, a second bushing and a second seal of the inner link. The bore includes an aperture that the pin extends through at a first end of the bore and an aperture that the pin extends through at a second end of the bore. The first seal is located between the aperture at the first end and the first bushing and the second seal is located between the aperture at the second end and the second bushing that the pin extends through (Derbis et al. only show a detail of the connector in figure 4, that includes a pin, a bore, a bushing, an aperture).
 	Regarding claim 3, Derbis et al. in figures 3-4, in combination with Leitner et al. (having a single pin that can be replaced the pin of Derbis et al.) disclose the pin of the at least two corinections between the inner link and the base link including a press fit connection between the pin and the base link (the pin 44 is press fit into an aperture (60)), thereby preventing corrosion between the pin and the base ink. The pin of the at least two connections between the inner link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link. The pin of the at least two connections between the outer link and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link. The pin of the at least two connections between the outer link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link.
 	Regarding claim 4, Derbis et al. in figures 3-4, in combination with Leitner et al. (having a single pin that can be replaced the pin of Derbis et al.) disclose the pin of the at least by connections between the outer link and the base link Include a press fit connection between the pin and the base link (the pin 44 is press fit into an aperture 80}, thereby preventing corrosion between the pin and the base link; and the pin of the at least two connections between the outer link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link.
 	Regarding claim 5, Derbis et al. in figures 3-4, disclose the vehicle exterior component is one selected from the group consisting of a running board, step, spoiler, and underbody air deflector.
Regarding claim 6, Derbis et al. in figures 3-4, disclose the body of the bushing having a flange (76) extending perpendicular to the aperture.
 	Regarding claim 13, Derbis et ab in figures 1-4, disclose a moveable link for an active exterior component on a vehicle comprising at least one moveable link (19) for moving a vehicle exterior component between a fully extended position and retracted position or any position there between. Derbis et al. also disclose a fixed fink (34) of the at least one movable link connected to a vehicle body. The fixed link has two outer apertures and two inner apertures. Derbis et al. also disclose a base link (30) of the at least one movable link connected to the vehicle exterior component. The base link has two outer apertures and two inner apertures. Derbis et al. also disclose an outer link (32) of the al least one movable link pivotally connected to the base link by two first outer link connections. The outer link also being pivotally connected to the fixed link by two second outer link connections. The two first outer link connections and the two second outer link connections each include at least one bore having an opening on an outer surface of the outer link. The at least one bore has at least one first diameter portion and is connected at a bushing seat surface with a second diameter portion that is smaller than the at least one first diameter portion and a bushing seated on the bushing seal surface with a pin (44) that extend through the bushing and the bore, the pin extends outside of the outer link through the two outer apertures of the base link and the two outer apertures of the inner apertures of the fixed link. Derbis et al. also disclose an inner link (36) of the at least one movable link pivotally connected to the base link by two first inner link connections. The inner link also being pivotally connected to the fixed link by two second inner ink connections, wherein the two first inner fink connections and the two second inner link connections each include at least one bore having an opening on an outer surface of the inner link. The at least one bore has at least one first diameter portion and is connected at a bushing seat surface with a second diameter portion that is smaller than the at least one first diameter portion and a bushing seated on the bushing seat surface with a pin that extends through the bushing and the bore. The pin extends outside of the inner link through a respective one of the two outer apertures of the base link and the two inner apertures of the inner apertures of the fixed link, and wherein the two first outer ink connections, the two second outer link corinections, the two first inner link connections and the two second inner link connections each include a seal (56) located in the first diameter portion circumscribing the pin. Derbis fail to show a pin, which is a single pin.
 	Leitner et al. in figures 1-6, disclose a retractable vehicle step comprising a fixed link (24), a base (34), ab outer link (32), at least two connections (see figure 6) between the outer link including a single pin (68) connected to the base. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Derbis by further comprising the single pin disclosed by Leitner et al. in order to reduce the number of part.
 	Regarding claim 14, Derbis et al. in figures 1-4, in combination with Leitner et al. (having a single pin that can be replaced the pin of Derbis et al.) disclose the pin of the two first inner link connections between the inner link and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link. The pin of the two second inner link connections between the inner ink and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link. The pin of the two first outer link connections between the outer link and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link and the pin of the two second outer link connections between the outer fink and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link,
 	Regarding claim 15, Derbis et al. in figures 1-4, disclose the vehicle exterior component, which is one selected from the group consisting of a running board, step, spoiler, and underbody air deflector.
 	Regarding claim 16, Derbis et al. in figures 1-4, disclose the body of the bushing having a flange (76) extending perpendicular to the aperture.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618